DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3/5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. US 2004/0173484 A1 [Bates].
Regarding claim 1, Bates
Regarding claim 2, Bates teaches the member of claim 1 wherein the first and second layers of material are laminated together [paragraph 32].
Regarding claim 3, Bates teaches the member of claim 1 wherein the first and second layers of material are made of clear plastic [paragraph 24].
Regarding claim 5, Bates teaches the member of claim 1 wherein the adhesive engages and is connected to the surface [50, fig. 3, paragraphs 32/36].
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. The argument regarding the emended claim1 is addressed in the rejection of claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837